Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu U.S. Patent 9,300,331.

With regards to claim 1. Liu teaches a transmitter comprising: 
a channel driver including a pull-up transistor (as shown in Liu figure 4, item T5) and a pull-down transistor (as shown in Liu figure 4, item T7) connected between a power node (as shown in Liu figure 4, item VDD) and a ground node (as shown in Liu figure 4, item GND), and configured to output a voltage between the pull-up transistor and the pull-down transistor as a transmit signal (as shown in Liu figure 4, item OutP); and 
a pre-driver (as shown in Liu figure 4, items 410 with 430 and 435) configured to control the pull-up transistor and the pull-down transistor in response to a driving signal (as shown in Liu figure 4, item 405) and to control the channel driver such that the transmit signal is overshot at a rising edge of the driving signal and the transmit signal is undershot at a falling edge of the driving signal (as shown in Liu figure 5B, overshot at the leading edge of each rising and falling edge; figure 5B is the waveform output from the driver of figure 4).

    PNG
    media_image1.png
    661
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    406
    media_image2.png
    Greyscale


With regards to claim 2. Liu discloses the transmitter of claim 1, and Liu also teaches wherein the pre-driver causes the overshoot and the undershoot of the transmit signal by adjusting a level of a pull-up signal to be applied to the pull-up transistor and a level of a pull-down signal to be applied to the pull-down transistor (as shown in Liu figures 4 and 5B, items 430 and 435 add the pre-emphasis component to overshoot and undershoot at the transition edge).

With regards to claim 3. Liu discloses the transmitter of claim 2, and Liu also teaches wherein the pre-driver adjusts the pull-up signal to a first level at the rising edge of the driving signal and adjusts the pull-up signal to a second level lower than the first level after a given time (as shown in Liu figure 5A, item PreP signal overshoots to a first level and then adjusts to a constant level lower than the first level; figure 5A shows the output from the pre-driver that is sent to the driver to create the figure in 5B).

    PNG
    media_image3.png
    372
    403
    media_image3.png
    Greyscale


With regards to claim 4. Liu discloses the transmitter of claim 3, and Liu also teaches wherein the pre-driver adjusts the pull-up signal to a third level lower than the second level at the falling edge of the driving signal (as shown in Liu figure 5A, item PreP goes to a level lower than the second level at the falling edge).

With regards to claim 5. Liu discloses the transmitter of claim 3, and Liu also teaches wherein the second level is a power supply voltage (as shown in Liu figure 5A, item PreP second level is a power supply level).

With regards to claim 7. Liu discloses the transmitter of claim 2, and Liu also teaches wherein the pre-driver adjusts the pull-down signal to a first level at the falling edge of the driving signal and adjusts the pull-down signal to a second level lower than the first level after a given time (as shown in Liu figure 5A, item PreN signal overshoots to a first level and then adjusts to a constant level lower than the first level; figure 5A shows the output from the pre-driver that is sent to the driver to create the figure in 5B).

With regards to claim 8. Liu discloses the transmitter of claim 7, wherein the pre-driver adjusts the pull-down signal to a third level lower than the second level at the rising edge of the driving signal (as shown in Liu figure 5A, item PreN goes to a level lower than the second level at the falling edge).

With regards to claim 12. Liu teaches an operating method of a transmitter which includes a first transistor (as shown in Liu figure 4, item T5) and a second transistor (as shown in Liu figure 4, item T7) connected between a power node (as shown in Liu figure 4, item VDD) and a ground node (as shown in Liu figure 4, item GND) and transmits a voltage between the first transistor and the second transistor (as shown in Liu figure 4, item OutP), the method comprising: 
driving the first transistor with a first voltage in response to a first edge of a driving signal (as shown in Liu figure 5A, PreP peak overshoot being the first level at the first edge of the driving signal; figure 5A is the waveform output from the pre-driver of figure 4); 
driving the first transistor with a second voltage after a given time (as shown in Liu figure 5A, PreP drops to a second voltage level after the overshoot); and 
driving the first transistor with a third voltage in response to a second edge of the driving signal (as shown in Liu figure 5A, PreP drops to a third voltage level in response to the second edge to the driving signal), 
wherein the second voltage is lower than the first voltage and is higher than the third voltage (as shown in Liu figure 5A, PreP second voltage level is lower than the first level and higher than the third level).

With regards to claim 14. Liu discloses the method of claim 12, further comprising: 
driving the second transistor with the first voltage in response to the second edge of the driving signal (as shown in Liu figure 5A, PreN peak overshoot being the first level at the second edge of the driving signal); 
driving the second transistor with the second voltage after the given time (as shown in Liu figure 5A, PreN) drops to a second voltage level after the overshoot); and 
driving the second transistor with the third voltage in response to a third edge of the driving signal (as shown in Liu figure 5A, PreN drops to a third voltage level in response to the third edge to the driving signal).

With regards to claim 15. Liu discloses the method of claim 12, and Liu also teaches wherein the transmitter includes a delay, and wherein the given time corresponds to a delay time of the delay (as shown in figure 4, item 440 is programmed with the desired delay).

*EXAMINER NOTE*
There are two separate rejections of Claim 16, one being a 35 U.S.C. 102 and the other being a 35 U.S.C. 103, please view both rejections.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu U.S. Patent 8,466,982.

With regards to claim 16. Liu teaches a transmitter comprising: 
a pull-up transistor (as shown in Liu figure 4, item 412) and a pull-down transistor (414) connected between a power node (440 regulator output of VDD) and a ground node (GND); 
a first voltage control circuit (422 with 426) configured to receive a driving signal (450) and to output one of a first voltage (High logic level) and a second voltage (Low logic level) in response to the driving signal; 
a first transistor (422) configured to output an output voltage (VDD) of the first voltage control circuit to a gate of the pull-up transistor when the driving signal is at a first level (when 450 is high 422 provides VDD to the gate of 412); 
a second transistor (426) configured to output a ground voltage (GND) to the gate of the pull-up transistor when the driving signal is at a second level (when 450 is low 426 provides GND to the gate of 412); 
a second voltage control circuit (421 and 425) configured to receive the driving signal and to output one of the first voltage and the second voltage in response to the driving signal; 
a third transistor (421) configured to output an output voltage (VDD) of the second voltage control circuit to a gate of the pull-down transistor when the driving signal is at the second level (when 450 is low 421 provides VDD to the gate of 414); and 
a fourth transistor (425) configured to output the ground voltage to the gate of the pull-down transistor when the driving signal is at the first level (when 450 is high 425 provides GND to the gate of 414).

    PNG
    media_image4.png
    674
    527
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu U.S. Patent 8,466,982 referred to as Liu #1, and further in view of Liu U.S. Patent 9,300,331 referred to as Liu #2.

With regards to claim 16. Liu teaches a transmitter comprising: 
a pull-up transistor (as shown in Liu#1 figure 4, item 412) and a pull-down transistor (414) connected between a power node (440 regulator output of VDD) and a ground node (GND); 
a first voltage control circuit (422 with 426) configured to receive a driving signal (450) and to output second voltage (VDD) in response to the driving signal; 
a first transistor (422) configured to output an output voltage (VDD) of the first voltage control circuit to a gate of the pull-up transistor when the driving signal is at a first level (when 450 is high 422 provides VDD to the gate of 412); 
a second transistor (426) configured to output a ground voltage (GND) to the gate of the pull-up transistor when the driving signal is at a second level (when 450 is low 426 provides GND to the gate of 412); 
a second voltage control circuit (421 and 425) configured to receive the driving signal and to output the second voltage in response to the driving signal; 
a third transistor (421) configured to output an output voltage (VDD) of the second voltage control circuit to a gate of the pull-down transistor when the driving signal is at the second level (when 450 is low 421 provides VDD to the gate of 414); and 
a fourth transistor (425) configured to output the ground voltage to the gate of the pull-down transistor when the driving signal is at the first level (when 450 is high 425 provides GND to the gate of 414).
But does not teach a control circuit configured to receive a driving signal and to output one of a first voltage and a second voltage in response to the driving signal.
However Liu #2 does teach a control circuit (as shown in Liu #2 figure 4, items 410 with 430 and 435) configured to receive a driving signal (as shown in Liu figure 4, item 405) and to output one of a first voltage (as shown in Liu #2 figure 5A, PreP peak overshoot being the first level at the first edge of the driving signal; Liu #2 figure 5A is the waveform output from the pre-driver of  Liu #2 figure 4) and a second voltage in response to the driving signal (as shown in Liu #2 figure 5A, PreP drops to a second voltage level after the overshoot). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-driver for proper high speed transmission of Liu #1 with the edge emphasis at the changing of the input signal of Liu #2 for reducing the effect of bandwidth limitations on PCB trace signaling, with proper pre-emphasis, rise/fall times of a signal at a receiving end of a PCB trace is reduced. Consequently, pre-emphasis helps improve data eye height and/or width (see Liu #2 col 1, lines 19 thru 25).

With regards to claim 17. Liu #1 and Liu #2 disclose the transmitter of claim 16, and Liu #2 also teaches wherein the first voltage control circuit outputs the first voltage in response to that the driving signal is set to the first level (as shown in Liu #2 figure 5A, PreP peak overshoot being the first level at the first edge of the driving signal) and outputs the second voltage in response to that a given time passes after the driving signal is set to the first level (as shown in Liu #2 figure 5A, PreP drops to a second voltage level after the overshoot).

With regards to claim 18. Liu #1 and Liu #2 disclose the transmitter of claim 16, and Liu #2 also teaches wherein the second voltage control circuit outputs the first voltage in response to that the driving signal is set to the second level (as shown in Liu #2 figure 5A, PreN peak overshoot being the first level at the second edge of the driving signal) and outputs the second voltage in response to that a given time passes after the driving signal is set to the second level (as shown in Liu #2 figure 5A, PreN drops to a second voltage level after the overshoot).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu U.S. Patent 9,300,331 referred to as Liu #1, and further in view of Liu U.S. Patent 8,466,982 referred to as Liu #2.

With regards to claim 9. Liu #1 discloses the transmitter of claim 2, and Liu #1 also teaches wherein the pre-driver includes: 
a voltage control circuit (as shown in Liu #1 figure 4, items 410 with 430 and 435) configured to receive the driving signal and to output one of a first voltage (as shown in Liu #1 figure 5A, PreP peak overshoot being the first voltage at the first edge of the driving signal) and a second voltage in response to the driving signal (as shown in Liu #1 figure 5A, PreP drops to a second voltage level after the overshoot). 
But does not teach a first transistor configured to output an output voltage of the voltage control circuit as the pull-up signal when the driving signal is at a first level; and 
a second transistor configured to output a ground voltage as the pull-up signal when the driving signal is at a second level.
However Liu #2 does teach a first transistor (as shown in Liu #2 figure 4, item 422) configured to output an output voltage of the voltage control circuit as the pull-up signal when the driving signal is at a first level (as shown in Liu #2 figure 4, when the driving signal is logic high 422 is turned on supplying VDD to 412); and 
a second transistor (as shown in Liu #2 figure 4, item 426) configured to output a ground voltage as the pull-up signal when the driving signal is at a second level (as shown in Liu #2 figure 4, when the driving signal is logic low 426 is turned on supplying GND to 412). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the current mode pre-driver of Liu #1 with the voltage mode pre-driver of Liu #2 to provide differential pull-up and pull-down voltage levels to the differential drivers to provide proper input levels to increase reliability (see Liu #2 col 2, lines 34 thru 50 and col 4, lines 51 thru 57).



Allowable Subject Matter
Claims 6, 10-11, 13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the first level is two times a power supply voltage”.

With regards to claim 10. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a delay configured to delay and output the driving signal; an inverter configured to invert and output an output signal of the inverter; 
a first capacitor including a first end connected between an output of the delay and an input of the inverter; 
a second capacitor including a first end connected with an output of the inverter; 
a third transistor connected between a second end of the first capacitor and a power node; and 
a fourth transistor connected between a second end of the second capacitor and the power node, 
wherein a gate of the third transistor is connected with the second end of the second capacitor, 
wherein a gate of the fourth transistor is connected with the second end of the first capacitor, and 
wherein a voltage of the second end of the second capacitor is an output of the voltage control circuit.”

With regards to claim 11. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a voltage control circuit configured to receive an inversion signal of the driving signal and to output one of a first voltage and a second voltage in response to the inversion signal; 
a first transistor configured to output an output voltage of the voltage control circuit as the pull-down signal when the inversion signal is at a first level; and 
a second transistor configured to output a ground voltage as the pull-down signal when the inversion signal is at a second level.”

With regards to claim 13. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the first voltage is two times the second voltage.”

With regards to claim 19. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “an inverter configured to invert and output an output signal of the inverter; 
a first capacitor including a first end connected between an output of the delay and an input of the inverter; 
a second capacitor including a first end connected with an output of the inverter; 
a third transistor connected between a second end of the first capacitor and a power node; and 
a fourth transistor connected between a second end of the second capacitor and the power node, 
wherein a gate of the third transistor is connected with the second end of the second capacitor, 
wherein a gate of the fourth transistor is connected with the second end of the first capacitor, and 
wherein a voltage of the second end of the second capacitor is an output of the first voltage control circuit.”

With regards to claim 20. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a delay configured to delay and output the inversion signal; 
an inverter configured to invert and output an output signal of the inverter; 
a first capacitor including a first end connected between an output of the delay and an input of the inverter; 
a second capacitor including a first end connected with an output of the inverter; 
a third transistor connected between a second end of the first capacitor and a power node; and 
a fourth transistor connected between a second end of the second capacitor and the power node, 
wherein a gate of the third transistor is connected with the second end of the second capacitor, 
wherein a gate of the fourth transistor is connected with the second end of the first capacitor, and 
wherein a voltage of the second end of the second capacitor is an output of the second voltage control circuit.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li U.S. Patent 8,928,365 – Differential driver with pre-driver
Wu U.S. Patent 7,619,448 – Differential driver with pre-driver


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844